ON LIMITED REHEARING
Continental argues, in its application for rehearing, that the 1985 amendment to R.S. 38:2241 limited the surety’s obligation under the Public Works Act and legislatively overrules Valliant v. State Department of Trans. & Dev., 437 So.2d 845 (La.1983), quoted in our original opinion.
While we find some merit in that argument, we find it immaterial to our decision as this is still inappropriate for summary judgment because we have found other genuine issues of material fact remaining such as whether plaintiff’s materials were consumed in the construction, thus possibly making him a covered claimant under the Act.
Consequently, the judgment of this court in the original opinion is reaffirmed and the judgment of the trial court is reversed and the matter remanded.